Citation Nr: 1704703	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right ankle sprain.  

2.  Entitlement to an increased disability rating in excess of 10 percent for herpes simplex and atopic dermatitis.

3.  Entitlement to an increased disability rating in excess of 10 percent for duodenal bulb ulcers and reflux esophagitis prior to February 6, 2015.  

4.  Entitlement to an increased (compensable) disability rating for tinea pedis.  

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for low back pain.

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for phimosis.

7.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for right knee disorder.

8.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for chest pain.

9.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for anemia.

10.  Entitlement to an effective date prior to February 6, 2015, for the award of service connection for degenerative arthritis, left knee.

11.  Entitlement to an effective date prior to February 6, 2015, for the award of service connection for chronic constipation (claimed as irritable bowel syndrome and stomach condition).

12.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis, left knee.  

13.  Entitlement to an increased disability rating in excess of 10 percent for duodenal bulb ulcer with reflux esophagitis and chronic constipation (claimed as GERD, irritable bowel syndrome, and stomach condition) beginning from February 6, 2015.  

14.  Entitlement to service connection for a left ankle condition (claimed as bilateral ankle condition).
	
15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for hypertension.  

17.  Entitlement to service connection for headaches.  

18.  Entitlement to service connection for a mental health condition to include any psychiatric disorder.   


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which addressed issues 1 through 9.  

Also on appeal are August 2015 and April 2015 rating decisions adjudicating issues 10 through 18.  Those rating decisions are currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

The issues not withdrawn herein below are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

In December 2016, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal was requested for the issues involving increased ratings for (1) right ankle sprain; (2) herpes simplex and atopic dermatitis; (3) duodenal bulb ulcer and reflux esophagitis; (4) tinea pedis, and the appeals to reopen claims of service connection for (5) low back pain; (6) phimosis; (7) right knee disorder; (8) chest pain; and (9) anemia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an increased disability rating in excess of 10 percent for right ankle sprain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an increased disability rating in excess of 10 percent for herpes simplex and atopic dermatitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of increased disability rating in excess of 10 percent for duodenal bulb ulcers and reflux esophagitis prior to February 6, 2015.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of an increased (compensable) disability rating for tinea pedis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for low back pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for phimosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for right knee disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for chest pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for anemia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran in December 2016 withdrew his appeal as it concerns the issues involving increased ratings for (1) right ankle sprain; (2) herpes simplex and atopic dermatitis; (3) duodenal bulb ulcer and reflux esophagitis; (4) tinea pedis, and the appeals to reopen claims of service connection for (5) low back pain; (6) phimosis; (7) right knee disorder; (8) chest pain; (9) anemia.

Two months prior to the withdrawal, in October 2016, the Veteran's attorney asked for a 90-day extension of time to submit additional evidence or file a brief in support of the appeal.  The Board granted this request in November 2016.  The attorney has not since submitted additional evidence or filed a brief.  Thus, this earlier filing does not, in any way, call into question the Veteran's intent to withdraw the appeal.  In fact, most recently, the Veteran in January 2017 asked for the status of his remaining appeals (filed in August 2015 and June 2015).  By not referring to the withdrawn issues, the Veteran's inquiry shows that he was aware that those issues had been withdrawn and were no longer pending.  Thus, the Board finds that the December 2016 withdrawal was explicit, unambiguous, and appears to have been done with a full understanding of the consequences of such action on the part of the Veteran.  Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeal regarding the issue of entitlement to an increased disability rating in excess of 10 percent for right ankle sprain is dismissed.

The appeal regarding the issue of entitlement to an increased disability rating in excess of 10 percent for herpes simplex and atopic dermatitis is dismissed.

The appeal regarding the issue of increased disability rating in excess of 10 percent for duodenal bulb ulcers and reflux esophagitis prior to February 6, 2015, is dismissed.

The appeal regarding the issue of an increased (compensable) disability rating for tinea pedis is dismissed.

The appeal regarding the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for low back pain is dismissed.

The appeal regarding the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for phimosis is dismissed.

The appeal regarding the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for right knee disorder is dismissed.

The appeal regarding the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for chest pain is dismissed.

The appeal regarding the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for anemia is dismissed.


REMAND

The claims involving (1) an effective date prior to February 6, 2015, for the award of service connection for degenerative arthritis, left knee; (2) an effective date prior to February 6, 2015, for the award of service connection for chronic constipation (claimed as irritable bowel syndrome and stomach condition); (3) an initial disability rating in excess of 10 percent for degenerative arthritis, left knee; (4) an increased disability rating in excess of 10 percent for duodenal bulb ulcer with reflux esophagitis and chronic constipation (claimed as GERD, irritable bowel syndrome, and stomach condition) beginning from February 6, 2015; (5) service connection for a left ankle condition (claimed as bilateral ankle condition); (6) service connection for tinnitus; (7) service connection for hypertension; (8) service connection for headaches; and (9) service connection for a mental health condition to include any psychiatric disorder, must be remanded for issuance of an SOC.  

The claims were denied in April 2015 and August 2015 rating decisions, respectively.  The Veteran filed notices of disagreement (NOD) in August 2015 and June 2015.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Accordingly, these issues are REMANDED for the following actions:

Issue the Veteran an SOC with respect to the claims involving (1) an effective date prior to February 6, 2015, for the award of service connection for degenerative arthritis, left knee; (2) an effective date prior to February 6, 2015, for the award of service connection for chronic constipation (claimed as irritable bowel syndrome and stomach condition); (3) an initial disability rating in excess of 10 percent for degenerative arthritis, left knee; (4) an increased disability rating in excess of 10 percent for duodenal bulb ulcer with reflux esophagitis and chronic constipation (claimed as GERD, irritable bowel syndrome, and stomach condition) beginning from February 6, 2015; (5) service connection for a left ankle condition (claimed as bilateral ankle condition); (6) service connection for tinnitus; (7) service connection for hypertension; (8) service connection for headaches; and (9) service connection for a mental health condition to include any psychiatric disorder.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


